DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites "by at least one controller" (ll.3), which should read –by the at least one controller–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 21 recite "processor-executable instructions" (ll.1, 3 and 3, respectively). However, despite a processor being described in the specifications (page 17, ¶ 79), there is no positive recitation of the processor itself in the claims. Thus “the processor-executable instructions, when executed” is recommended to be replaced with –the processor-executable instructions, when executed by a processor-
The remaining claims 20 and 22-24 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-24 are rejected under 35 U.S.C. 103 as being anticipated by Maheshwari et al. (US 20190111200 A1) in view of Jordan (US 6383136 B1) and Bechtel et al. (US 20110118572 A1).

Regarding Claim 1, Maheshwari discloses techniques and apparatuses for access recirculation of a patient during dialysis treatment, and teaches a hemodialysis machine ("dialysis machine", ¶ 53) configured to provide hemodialysis treatment to a patient ("hemodialysis (HD) treatment for a patient", ¶ 81), 
wherein the hemodialysis treatment includes circulating extracorporeal blood of the patient through an extracorporeal blood circuit 160a ('dialysis system', fig.1, ¶ 30-31, 40; see fig.5A, ¶ 36, 60); and
a blood monitoring system 105 ('analysis system', fig.1, ¶ 40), comprising:
a sensor device 530 ('CLM' or Crit-Line Monitor, fig.5A, ¶ 31, 60) configured to measure a hematocrit value ("hematocrit measurement", ¶ 8, 31) corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit 160a ("measure hematocrit during dialysis treatment by the dialysis system", ¶ 8); and
at least one controller 110 ('computing device', fig.1, ¶ 40);
wherein the blood monitoring system 105 is configured to communicate with an electronic health records (EHR) system 184 ('healthcare information database', fig.1, ¶ 40) over a communications network 150 ('network', fig.1, ¶ 40) to obtain patient-specific mean corpuscular hemoglobin concentration (MCHC) data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8; NOTE: the formula for MCHC = (100 × [Hemoglobin value/Hematocrit value]), so since we have both the hemoglobin value and the hematocrit value, then it is possible to calculate MCHC) for the patient (¶ 46, 48-49); and
wherein the at least one controller 110 is configured to determine a hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood for the patient in the extracorporeal blood circuit 160a using the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and the patient-specific MCHC data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient.
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claims 2 and 4, Maheshwari teaches the at least one controller 110, the blood monitoring system 105, and the sensor device 530 (Maheshwari describes where the sensor device can be one of any number of similar devices, ¶ 31). 
Accordingly, it would have been obvious to one skilled in the art to utilize one such device with a controller so as to make the device stand-alone and provide modularity to the system.

Regarding Claim 3, Maheshwari teaches the blood monitoring system further comprises a display device 172 ('display', fig.1, ¶ 41) configured for displaying the measured hematocrit value and the determined hemoglobin concentration value ("hemoglobin concentration", Abstract).

Regarding Claim 8, Maheshwari teaches determining the hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit 160a comprises performing a multiplication or division operation (¶ 32, 34) using the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and a value corresponding to the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient.
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claim 9, Maheshwari teaches the blood monitoring system 105 is further configured to communicate with the EHR system 184 ('healthcare information database', fig.1, ¶ 40) to provide the determined hemoglobin concentration value ("hemoglobin concentration", Abstract) to the EHR system 184 (¶ 49).

Regarding Claim 10, Maheshwari teaches the blood monitoring system 105 further comprises a user interface ("graphical user interfaces (GUIs)", ¶ 46) for receiving input (adding to, ¶ 46) of a patient-specific value for the patient ("an operator may search, visualize, read, add to, or otherwise access physiological data, patient records, and/or the like", ¶ 46); and
wherein the at least one controller 110 is further configured to determine a hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit 160a using the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and the input patient-specific value for the patient (¶ 32, 34, 46).
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claim 11, Maheshwari teaches the blood monitoring system 105 is configured to update the measured hematocrit value in real-time ("hemoconcentration measurement in real time", ¶ 31); and
wherein the at least one controller 110 is configured to correspondingly update the determined hemoglobin concentration value ("hemoglobin concentration", Abstract, ¶ 31) in real-time (¶ 31).

Regarding Claim 13, Maheshwari teaches a method for monitoring blood (¶ 9-10) using a blood monitoring system 105 ('analysis system', fig.1, ¶ 40), comprising:
measuring, by a sensor device 530 ('CLM' or Crit-Line Monitor, fig.5A, ¶ 31, 60) of the blood monitoring system 105, a hematocrit value ("hematocrit measurement", ¶ 8, 31) of extracorporeal blood ("blood (...from extracorporeal ...sources)", ¶ 31) of a patient in an extracorporeal circuit 160a ("measure hematocrit during dialysis treatment by the dialysis system", ¶ 8) to which the sensor device 530 is attached;
obtaining, by at least one controller 110 of the blood monitoring system 105, patient-specific mean corpuscular hemoglobin concentration (MCHC) data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8; NOTE: the formula for MCHC = (100 × [Hemoglobin value/Hematocrit value]), so since we have both the hemoglobin value and the hematocrit value, then it is possible to calculate MCHC) for the patient;
determining, by the at least one controller 110 of the blood monitoring system 105, a hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood ("blood (...from extracorporeal ...sources)", ¶ 31) of the patient in the extracorporeal blood circuit 105 using the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient; and
outputting, by the at least one controller 110 of the blood monitoring system 105, the determined hemoglobin concentration value ("hemoglobin concentration", Abstract).
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claim 14, Maheshwari teaches obtaining the patient-specific data for the patient ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) further comprises:
obtaining, by at least one controller 110 of the blood monitoring system 105, the patient- specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) from an electronic health records (EHR) system 184 ('healthcare information database', fig.1, ¶ 40) via a communications interface ("graphical user interfaces (GUIs)", ¶ 46) of the blood monitoring system 105.
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claim 19, Maheshwari teaches a non-transitory computer-readable medium 110 ('computing device', fig.1, ¶ 40) having processor-executable instructions ("computer-executable instructions", ¶ 90) stored thereon for monitoring blood using a blood monitoring system 105 ('analysis system', fig.1, ¶ 40), the processor-executable instructions ("computer-executable instructions", ¶ 90), when executed, facilitating:
measuring a hematocrit value ("hematocrit measurement", ¶ 8, 31) of extracorporeal blood of a patient in an extracorporeal circuit 160a ("measure hematocrit during dialysis treatment by the dialysis system", ¶ 8) to which the sensor device 530 ('CLM' or Crit-Line Monitor, fig.5A, ¶ 31, 60) is attached;
obtaining patient-specific mean corpuscular hemoglobin concentration (MCHC) data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8; NOTE: the formula for MCHC = (100 × [Hemoglobin value/Hematocrit value]), so since we have both the hemoglobin value and the hematocrit value, then it is possible to calculate MCHC) for the patient;
determining a hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood for the patient in the extracorporeal blood circuit 160a using the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient; and
outputting the determined hemoglobin concentration value ("hemoglobin concentration", Abstract). 
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claim 20, Maheshwari teaches obtaining the patient-specific data for the patient ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) further comprises:
obtaining the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) from an electronic health records (EHR) system 184 ('healthcare information database', fig.1, ¶ 40) via a communications interface ("graphical user interfaces (GUIs)", ¶ 46) of the blood monitoring system 105.
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.

Regarding Claims 12, 18, and 24, Maheshwari teaches that the blood monitoring system 105 is an optical blood monitoring system (Crit-Line is an optical blood monitoring system, ¶ 31).

Regarding Claims 5 and 15, Maheshwari teaches the patient-specific data for the patient ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8);
wherein the method further comprises determining, by the at least one controller 110 of the blood monitoring system 105, an average value (It would have been obvious to one skilled in the art to utilize the average value (instead of a random singular value) as it is a common statistical method and reduces potential errors due to measurement and/or any other intrinsic/extrinsic variables); and
wherein determining the hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit 160a uses the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) of the patient-specific MCHC data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient.
Maheshwari fails to teach that the patient-specific MCHC data comprises multiple MCHC values; wherein said at least one controller is further configured to determine an average MCHC value from the multiple MCHC values; and wherein determining the hemoglobin concentration value corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit uses the average MCHC value determined from the multiple MCHC values.
Jordan discloses health analysis and forecast of abnormal conditions, and teaches multiple MCHC values (col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maheshwari such that the patient-specific MCHC data comprises multiple MCHC values, as taught by Jordan, such that the at least one controller would be further configured to determine an average MCHC value from the multiple MCHC values; and wherein determining the hemoglobin concentration value corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit would use the average MCHC value determined from the multiple MCHC values, for the purpose of creating health indicative parameters for that patient that may indicate a trend towards one or more abnormal conditions characterized by one or more parameters being outside a range of normal values (Jordan col.2, ll.8-17).

Regarding Claim 21, Maheshwari teaches the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8); 
wherein the processor-executable instructions ("computer-executable instructions", ¶ 90), when executed, further facilitate:
determining an average value (It would have been obvious to one skilled in the art to utilize the average value (instead of a random singular value) as it is a common statistical method and reduces potential errors due to measurement and/or any other intrinsic/extrinsic variables); 
wherein determining the hemoglobin concentration value ("hemoglobin concentration", Abstract) corresponding to the extracorporeal blood of the patient in the extracorporeal blood circuit 160a uses the measured hematocrit value ("hematocrit measurement", ¶ 8, 31) and the average MCHC value determined of the patient-specific data ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) for the patient.
Maheshwari fails to teach that the patient-specific MCHC data comprises multiple MCHC values; determining an average MCHC value from the multiple MCHC values; and the average MCHC value determined from the multiple MCHC values.
However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maheshwari such that the patient-specific MCHC data comprises multiple MCHC values, as taught Jordan, such that they would determine an average MCHC value from the multiple MCHC values; and the average MCHC value would be determined from the multiple MCHC values, for the purpose of creating health indicative parameters for that patient that may indicate a trend towards one or more abnormal conditions characterized by one or more parameters being outside a range of normal values (Jordan col.2, ll.8-17).

Regarding Claims 6, 16, and 22, Maheshwari teaches the patient-specific data for the patient ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) comprises a value ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) determined for the patient based on laboratory analysis of a blood sample of the patient, but Maheshwari fails to teach the patient-specific MCHC data comprises a most recent MCHC value. Jordan teaches that the database comprises data across long periods of time, col.2, ll.8-50. And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
It would have been obvious to one skilled in the art to utilize the most recent value (instead of, for example, a decades old value) as age, obesity, lifestyle, and/or other conditions might otherwise provide an inaccurate MCHC.

Regarding Claims 7, 17, and 23, Maheshwari teaches that the patient-specific data for the patient ("a first hemoglobin concentration...a second hemoglobin concentration... hematocrit measurement information", Abstract and ¶ 8) comprises a value. 
Maheshwari describes a dialysis system with a hematocrit measurement means in the extracorporeal circuit which calculates hemoglobin concentration via a population average MCHC, and further discloses the system reading/writing data from/to patient records, but fails to disclose wherein the retrieved data is MCHC patient-specific data for the patient. However, Jordan describes maintaining patient-specific MCHC in a database for future tracking/diagnostics as the values may fluctuate (Abstract, col.1, ll.20-38 and col.2, ll.8-50). And Bechtel explicitly teaches patient-specific MCHC data (¶ 74).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Maheshwari to utilize any estimation of MCHC data for calculation, including patient specific MCHC data as taught by Jordan/Bechtel, for the purpose to provide the most recent, most indicative and most individualized calculation of hemoglobin concentration.
It would have been obvious to one skilled in the art to utilize the most average value (instead of a random singular value) as it is a common statistical method and reduces potential errors due to measurement and/or any other intrinsic/extrinsic variables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neumann (US 10593431 B1), a system for causative chaining of prognostic label classifications.
Kayser et al. (US 20190336085 A1), apparatus for assessing medical risks of a patient.
Dejima et al. (US 20190244695 A1), test order processing apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785